RUBY TUESDAY, INC.
EXECUTIVE COMPENSATION CLAWBACK POLICY
JULY 22, 2015


In the event of a restatement of Ruby Tuesday, Inc.’s (the “Company”) financial
results (other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements under the securities laws or other similar
laws or regulations, with respect to any compensation granted (whether already
paid or only calculated as payable and yet to be paid) to any current or former
employee holding a position of vice president or above (each an “Executive”) on
or after July 22, 2015, if the Board of Directors of the Company, excluding any
member not deemed independent, (the “Board”) determines in good faith that such
compensation was awarded (or in the case of unpaid compensation, determined for
award) based on such material noncompliance, then the Board shall, on behalf of
the Company, except as expressly provided below, recover all of the Executive’s
compensation (or in the case of unpaid compensation, to reduce such
compensation) based on the erroneous financial data in excess of what would have
been paid (or in the case of unpaid compensation, what should be paid) to the
Executive under the accounting restatement.  Such recovery period shall comprise
up to the three (3) years preceding the date on which the Company is required to
prepare the accounting restatement.


The Board shall not seek recovery of such excess compensation if the Board
determines that to do so would (i) violate applicable law; (ii) adversely impact
the interests of the Company in any related proceeding or investigation; (iii)
incur costs in excess of the recoverable excess compensation; or (iv) be
unreasonable relative to the Executive’s accountability for the error that
resulted in the restatement.


Any determination of the Board shall be conclusive and binding on the Company
and the applicable Executive(s).  The determination of the Board need not be
uniform with respect to any Executives.


 

--------------------------------------------------------------------------------

 
EXECUTIVE ACKNOWLEDGEMENT OF RUBY TUESDAY, INC.
EXECUTIVE COMPENSATION CLAWBACK POLICY DATED JULY 22, 2015


In the event of a restatement of Ruby Tuesday, Inc.’s (the “Company”) financial
results (other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements under the securities laws or other similar
laws or regulations, with respect to any compensation granted (whether already
paid or only calculated as payable and yet to be paid) to any current or former
employee holding a position of vice president or above (each an “Executive”) on
or after July 22, 2015, if the Board of Directors of the Company, excluding any
member not deemed independent, (the “Board”) determines in good faith that such
compensation was awarded (or in the case of unpaid compensation, determined for
award) based on such material noncompliance, then the Board shall be entitled on
behalf of the Company to recover all of the Executive’s compensation (or in the
case of unpaid compensation, to reduce such compensation) based on the erroneous
financial data in excess of what would have been paid (or in the case of unpaid
compensation, what should be paid) to the Executive under the accounting
restatement.  Such determination by the Board shall be conclusive and binding on
the Company and the Executive.  Further, such recovery period shall comprise up
to the three (3) years preceding the date on which the Company is required to
prepare the accounting restatement.


The Executive, by his/her signature below, hereby certifies that the Executive
has received a copy of, has read and understands the Executive Compensation
Clawback Policy dated July 22, 2015.




Dated this                      day
of                                          , 20       .
 
 


 

          Signature      


 

          Printed Name     

 